In re Sumler, Darryl;—Defendant(s); applying for writ of mandamus, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “B”, No. 240-716.
The relator represents that the district court has failed to act timely on a “Motion for Court to Now Set a Determinate Amount of Years on Movant’s Life Sentence and to Make Him Eligible for Benefit of Parole, Probation and Suspension of Sentence” he has filed in October of 1991. If relator’s representation is correct, the district court is ordered to consider and act on the motion.